Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

Orient-Express Hotels Ltd.

22 Victoria Street

Hamilton HM 12, Bermuda

 

Re:          Class A Common Shares

 

Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

 

1.             This Subscription Agreement, including the Terms and Conditions
For Purchase of Shares attached hereto as Annex I (collectively, this
“Agreement”) is made as of the date set forth below between Orient-Express
Hotels Ltd., a Bermuda company (the “Company”), which is a Well-Known Seasoned
Issuer (as that term is defined in Rule 405 (“Rule 405”)) of the Securities Act
of 1933, as amended (the “Act”), and the Investor.

 

2.             The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 8,490,000 class A common shares, par value
$0.01 per share (each, a “Share” and, collectively, the “Shares”) for a purchase
price of $6.50 per Share (the “Purchase Price”).  Each Share includes a right
(each, a “Right” and, collectively, the “Rights”) to purchase, under certain
circumstances, one one-hundredth of a series A junior  participating preferred
share of the Company (a “Preferred Share”), subject to adjustment.  The Rights
are provided for in a Rights Agreement dated as of June 1, 2000, between the
Company and Computershare Trust Company N.A. (successor to Fleet National Bank),
as rights agent (the “Rights Agreement”), amended and restated as of April 12,
2007 and amended on December 10, 2007.

 

3.             The offering and sale of the Shares (the “Offering”) are being
made pursuant to (a) an Automatic Shelf Registration Statement (as that term is
defined in Rule 405 of the Act) filing on Form S-3 (including the Prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”), filed
or to be filed by the Company with the Securities and Exchange Commission (the
“Commission”), which will become effective upon such filing, if applicable, any
preliminary prospectus relating to the Offering, (c) if applicable, any
preliminary prospectus relating to the Offering, and (d) if applicable, certain
“free writing prospectuses” (as that term is defined in Rule 405 under the Act),
that have been or will be filed with the Commission and delivered by Lazard
Capital Markets LLC (the “LCM”) or the Company to the Investor prior to, on or
after to the date hereof, containing certain supplemental information regarding
the Shares and terms of the Offering that will be filed with the Commission and
delivered to the Investor (or made available to the Investor by the filing by
the Company of an electronic version thereof with the Commission).

 

4.             The Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
the number of Shares set forth below for the aggregate purchase price set forth
below.  The Shares shall be purchased pursuant to the Terms and Conditions for
Purchase of Shares attached hereto as Annex I and incorporated herein by this
reference as if fully set forth herein.  The Investor acknowledges that the
Offering is not being underwritten by

 

--------------------------------------------------------------------------------


 

either LCM or Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S” and
together with LCM, the “Placement Agents”) and that there is no minimum offering
amount.

 

5.             The manner of settlement of the Shares purchased by the Investor
shall be determined by such Investor as follows (check one):

 

[        ]                A.    Delivery by crediting the account of the
Investor’s prime broker (as specified by such Investor on Exhibit A annexed
hereto) with the Depository Trust Company (“DTC”) through its Deposit/Withdrawal
At Custodian (“DWAC”) system, whereby Investor’s prime broker shall initiate a
DWAC transaction on the Closing Date using its DTC participant identification
number, and released by Computershare Trust Company, N.A., the Company’s
transfer agent (the “Transfer Agent”), at the Company’s direction.  NO LATER
THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR
AND THE COMPANY, THE INVESTOR SHALL:

 

(I)            DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE
CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE
TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

(II)        REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

 

JPMorgan Chase Bank, N.A.

ABA # 021000021

Account Name: Orient-Express Hotels Ltd.

Account Number: 796701894

Attention: Audrey Mohan

Tel: (212) 623-5078

 

– OR –

 

[        ]                B.    Delivery versus payment (“DVP”) through DTC
(i.e., the Company shall deliver Shares registered in the Investor’s name and
address as set forth below and released by the Transfer Agent to the Investor
through DTC at the Closing directly to the account(s) at LCM identified by the
Investor; upon receipt of such Shares, LCM shall promptly electronically deliver
such shares to the Investor, and simultaneously therewith payment shall be made
by LCM  by wire transfer to the Company).  NO LATER THAN ONE (1) BUSINESS DAY
AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE
INVESTOR SHALL:

 

(I)            NOTIFY LCM OF THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH
THE SHARES BEING PURCHASED BY SUCH INVESTOR, AND

 

2

--------------------------------------------------------------------------------


 

(II)  CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT LCM TO BE CREDITED WITH THE SHARES
BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE OFFERING
ALTOGETHER.

 

6.             The Investor represents that, except as set forth below, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a FINRA member or an Associated Person (as such term is defined
under the FINRA Membership and Registration Rules Section 1011) as of the
Closing, and (c) neither the Investor nor any group of Investors (as identified
in a public filing made with the Commission) of which the Investor is a part in
connection with the Offering, acquired, or obtained the right to acquire, 20% or
more of the Company’s class A common shares (or securities convertible into or
exercisable for class A common shares) or the voting power of the Company on a
post-transaction basis.  Exceptions:

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

 

7.             The Investor acknowledges that, prior to the effectiveness of
this Agreement, the Investor will have received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus which is a part of the Company’s Registration
Statement, a preliminary prospectus supplement, if any, related to the Offering,
and the documents incorporated by reference therein relating to the Shares, and
any free writing prospectus, (collectively, the “Disclosure Package”) and
certain additional information regarding the Offering, including pricing
information (collectively, the “Offering Information”).  The Offering
Information may be provided to the Investor by any means permitted under the
Act, including in the prospectus supplement, if any, a free writing prospectus
or oral communications.

 

8.             This Agreement shall not become effective, no offer by the
Investor to buy Shares will be accepted and no part of the Purchase Price will
be delivered to the Company until the Registration Statement has been accepted
for filing by the Securities and Exchange Commission, the Investor has received
the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or LCM on behalf of the Company) sending (orally, in writing or by
electronic mail) notice of its acceptance of such offer.  An indication of
interest will involve no obligation or commitment of any kind until the Investor
has been delivered the Offering Information and this Agreement is accepted and
countersigned by or on behalf of the Company.

 

3

--------------------------------------------------------------------------------


 

Number of Shares:                                                          

Purchase Price Per Share: $                                            

Aggregate Purchase Price: $                                           

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

 

Dated as of: November 14, 2008

 

 

 

 

 

 

 

INVESTOR

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

Agreed and Accepted

this 14th day of November, 2008:

 

 

ORIENT-EXPRESS HOTELS LTD.

 

 

By:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1.             Authorization and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.

 

2.             Agreement to Sell and Purchase the Shares; Placement Agents.

 

2.1          At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of Shares
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

 

2.2          The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3          The Investor acknowledges that the Company has agreed to pay Lazard
Capital Markets LLC (the “LCM”) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“MLPF&S” and together with LCM, the “Placement Agents”) a fee (the
“Placement Fee”) in respect of the sale of the Shares to the Investor.

 

2.4          The Company has entered into a Placement Agent Agreement, dated the
date hereof (the “Placement Agreement”), with the Placement Agents that contains
certain representations, warranties, covenants and agreements of the Company
that, subject to Section 5 hereof, may be relied upon by the Investor, which
shall be a third party beneficiary thereof.

 

3.             Closings and Delivery of the Shares, Funds.

 

3.1          Closing.  The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agents, and of which the Investors
will be notified in advance by the Placement Agents, in accordance with
Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).  At the Closing, (a) the Company shall cause Computershare
Trust Company, N.A. (the “Transfer Agent”) to deliver to the Investor the number
of Shares set forth on the Signature Page registered in the name of the Investor
or, if so indicated on the Investor Questionnaire attached hereto as Exhibit A,
in the name of a nominee designated by the Investor, and (b) the aggregate
purchase price for the Shares being purchased by the Investor will be delivered
by or on behalf of the Investor to the Company.

 

3.2          Conditions to the Company’s Obligations.  (a)  The Company’s
obligation to issue and sell the Shares to the Investor shall be subject to:
(i) the receipt by the Company of the purchase price for the Shares being
purchased hereunder as set forth on the Signature Page and (ii) the

 

5

--------------------------------------------------------------------------------


 

accuracy of the representations and warranties made by the Investor and the
fulfillment of those undertakings of the Investor to be fulfilled prior to the
Closing Date.

 

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Shares will be subject to the condition that the
Placement Agents shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to the closing in the
Placement Agreement have not been satisfied.  The Investor’s obligations are
expressly not conditioned on the purchase by any or all of the Other Investors
of the Shares that they have agreed to purchase from the Company.

 

3.3          Delivery of Funds.

 

(a)           DWAC Delivery.  If the Investor elects to settle the Shares
purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Investor to the following account designated by
the Company and the Placement Agents pursuant to the terms of that certain
Escrow Agreement (the “Escrow Agreement”) dated as of the date hereof, by and
among the Company, the Placement Agents and JPMorgan Chase Bank, N.A. (the
“Escrow Agent”):

 

JPMorgan Chase Bank, N.A.

ABA # 021000021

Account Name: Orient-Express Hotels Ltd.

Account Number: 796701894

Attention: Audrey Mohan

Tel: (212) 623-5078

 

Such funds shall be held in escrow until the Closing and delivered by the Escrow
Agent on behalf of the Investors to the Company upon the satisfaction, in the
sole judgment of LCM, of the conditions set forth in Section 3.2(b) hereof.  The
Placement Agents shall have no rights in or to any of the escrowed funds, unless
the Placement Agents and the Escrow Agent are notified in writing by the Company
in connection with the Closing that a portion of the escrowed funds shall be
applied to the Placement Fee.  The Company agrees to indemnify and hold the
Escrow Agent harmless from and against any and all losses, costs, damages,
expenses and claims (including, without limitation, court costs and reasonable
attorneys fees) (“Losses”) arising under this Section 3.3 or otherwise with
respect to the funds held in escrow pursuant hereto or arising under the Escrow
Agreement, unless it is finally determined that such Losses resulted directly
from the willful misconduct or gross negligence of the Escrow Agent.  Anything
in this Agreement to the contrary notwithstanding, in no event shall the Escrow
Agent be liable for any special, indirect or consequential loss or damage of any
kind whatsoever (including but not limited to lost profits), even if the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action.

 

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC; no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at LCM to be credited with

 

6

--------------------------------------------------------------------------------


 

the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares being purchased by the Investor.

 

3.4          Delivery of Shares.

 

(a)           DWAC Delivery.  If the Investor elects to settle the Shares
included in purchased by such Investor through DTC’s DWAC delivery system, no
later than one (1) business day after the execution of this Agreement by the
Investor and the Company, the Investor shall direct the broker-dealer at which
the account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing the Transfer Agent to credit such account or accounts with
the Shares.  Such DWAC instruction shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by LCM. 
Simultaneously with the delivery to the Company by the Escrow Agent of the funds
held in escrow pursuant to Section 3.3 above, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

 

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC; no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify LCM of the account or accounts at LCM to be credited with the Shares
being purchased by such Investor.  On the Closing Date, the Company shall
deliver the Shares to the Investor through DTC directly to the account(s) at LCM
identified by Investor and simultaneously therewith payment shall be made by LCM
by wire transfer to the Company.

 

4.             Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:

 

4.1          The Investor (a) is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying solely upon (i) the
Disclosure Package and the documents incorporated by reference therein and
(ii) the Offering Information.

 

7

--------------------------------------------------------------------------------


 

4.2          (a) No action has been or will be taken in any jurisdiction outside
the United States by the Company or the Placement Agents that would permit an
offering of any Shares, or possession or distribution of offering materials in
connection with the issue of the Shares in any jurisdiction outside the United
States where action for that purpose is required, (b) if the Investor is outside
the United States, it will comply with all applicable laws and regulations in
each foreign jurisdiction in which it purchases, offers, sells or delivers
Shares or has in its possession or distributes any offering material, in all
cases at its own expense and (c) the Placement Agents are not authorized to make
and have not made any representation, disclosure or use of any information in
connection with the issue, placement, purchase and sale of the Shares, except as
set forth in the Company’s public filings (which are available via EDGAR) or
incorporated by reference in the Base Prospectus or the Prospectus.

 

4.3          (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law,
rule or regulation (including any federal or state securities law, rule or
regulation).

 

4.4          The Investor understands that nothing in this Agreement, the
Disclosure Package, the Prospectus or any other materials presented to the
Investor in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice.  In connection with its purchase of Shares, the
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate and is not relying upon any
advice or representations of the Placement Agents. The decision of the Investor
to purchase the Shares has been made by the Investor independently of the
Placement Agents and any other Investor.

 

4.5          Since the date on which the Company or the Placement Agents first
contacted such Investor about the Offering, the Investor has not engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as defined herein) involving the Company’s securities).  The
Investor covenants that it will not engage in any transactions in the securities
of the Company (including Short Sales) prior to the time that the transactions
contemplated by this Agreement are publicly disclosed.  The Investor agrees that
it will not use any of the Shares acquired pursuant to this Agreement to cover
any short position in the class A common shares if doing so would be in
violation of applicable securities laws.  For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the Exchange Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers. The Investor understands
this it is solely responsible for its compliance with applicable securities and
other laws with respect to its investment in the Shares.

 

8

--------------------------------------------------------------------------------


 

5.             Survival of Representations, Warranties and Agreements; Third
Party Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor.  The Placement Agents and Lazard Fréres &
Co. shall be third party beneficiaries with respect to the representations,
warranties and agreements of the Investor in Section 4 hereof.

 

6.             Notices.  All notices, requests, consents and other
communications hereunder will be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and will be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electric confirmation of receipt and will be delivered and addressed as
follows:

 

(a)                      if to the Company, to:

 

Orient-Express Hotels Ltd.

1114 Avenue of the Americas

New Yor k, NY 10036

Attention:  Edwin Hetherington, VP, GC and Secretary

Facsimile: (212) 302-5199

 

with copies to:

 

Carter Ledyard & Milburn LLP

2 Wall Street

New York, NY 10005

Attention: Vincent Monte-Sano, Esq.

Facsimile: (212) 732-3232

 

(b)                           if to the Investor, at its address on the
Signature Page hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

 

7.             Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.

 

9

--------------------------------------------------------------------------------


 

10.          Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).

 

12.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s counterpart to this Agreement, together
with the Prospectus Supplement (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of Shares to such Investor.

 

13.          Press Release.  The Company and the Investor agree that the Company
shall issue a press release announcing the Offering and disclosing all material
terms and conditions of the Offering prior to the opening of the financial
markets in New York City on the business day immediately after the date hereof.

 

14.          Termination.  In the event that the Placement Agreement is
terminated by the Placement Agents pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

 

Prior to accepting this Subscription Agreement, Orient-Express Hotels Ltd. (the
“Company”) will file a registration statement (including a prospectus) with the
SEC for the offering to which this communication relates.  Before you invest,
you should read the prospectus in that registration statement and other
documents the Company has filed with the SEC for more complete information about
the Company and this offering.  You may get these documents for free by visiting
EDGAR on the SEC website at www.sec.gov.  Alternatively, the Company will
arrange to send you the prospectus after filing if you request it by calling
(212) 302-5055.

 

10

--------------------------------------------------------------------------------